Title: From John Adams to John Taylor, 19 April 1814
From: Adams, John
To: Taylor, John



No. 4.
Sir
Quincy April 19th. 1814

That Aristocracies, both ancient and modern have been “variable and artificial” as well as natural and unchangeable, Mr. Adams knows as well as Mr. Taylor, and has never denied or doubted. That “they have all proceeded from moral causes” is not so clear; Since many of them appear to proceed from physical causes; many from immoral causes; many from Pharisaical, jesuitical and Machiavilian  Villany; many from Sacerdotal and despotick Fraud; and as many as all the rest; from democratical Dupery, Credulity, Adulation, Corruption, Adoration, Superstition and Enthusiasm. If all these cannot be regulated by political Laws and controuled, checked, or ballanced by constitutional Energies, I am Willing, Mr. Taylor Should Say of them, as Bishop Burnet Said of The Hierarchy, or the Severest Things he can express or imagine.
That Nature makes King Bees, or Queen Bees, I have heard and read. But I never read in any Phylosopher or Political Writer as I remember, that Nature makes State Kings and Lords of State. Though even this, for ought I know, might be Sometimes pretended. I have read of Hereditary Rights from Adam and Noah, and the divine Right of Nobility derived from the Dukes of Edom: but the divine Rights, did not make Kings, till holy Oil was poured upon their Heads, from the Phyal brough down from Heaven in her beak by the holy Ghost, in the Person of a Dove. If We consult Books, Mr. Taylor, We Shall find, that Nonsens, Absurdity and Impiety are infinite!
Whether “the Policy of The United States” has been Wisdom or Folly, is not the question at present. But it is confidently asserted, without fear of contradiction, that every page and every line of Mr. Adams’s Writings has ever written was intended to illustrate, to prove, to exhibit, and demonstrate, its Wisdom.
The Association of “Mr. Adams with Filmar,” in the third page may excite a Smile!  I give you full Credit, Mr. Taylor, for the Witt and Shrewdness of this remark. It is droll and good humoured.
But if ever Policy was in diametrical Opposition to Filmar it is that of the United States. If ever writings were opposed to his Principles, Mr. Adams’s are So opposed. They are as much So as those of Sidney or Lock.
Mr. Adams thanks Mr. Taylor, for proposing in the third page, to analyze and ascertain the Ideas, intended to be expressed by the Word “Aristocracy”. This is one of those Words which have been abused. It has been employed to Signify any thing, every thing and nothing.
Mr Taylor has read Mr Locks Chapter “On the Abuse of Words”; which, though it contains nothing but what, daily experience, exhibits to all Mankindl ought, never the less, if he had never written any thing else; to Secure him immortal gratitude and renown.
Without the Learning of Luzac, Vanderkemp, Jefferson or Parsons, Mr Adams recollects enough of Greek, to remember, that “Aristocracy” originally Signified “The Government of the best Men.”
But Who are to be Judges of the best Men? Who is to make the Selection of the best Men, from the Second best? and the third? and the fourth? and So on, ad infinitum? For good and bad, are infinitely divisible, like matter. Aye! there’s the Rub! Despots, Monarchs, Aristocrats, and Democrats, have, in all Ages, hit, at times, upon the best Men, in the best Sense of the Word: but at other times, and much more frequently, they Have all chosen the very worst Men: the Men who have the most devotedly and the most Slavishly flattered their Vanity, gratified their most extravagant Passions and promoted their Selfish and private Views.
Without Searching Volumes, Mr. Taylor, I will tell you, in a few Words what I mean, by an Aristocrat, and consequently, what I mean by Aristocracy. By an Aristocrat I mean every Man, who can command or influence Two Votes; One beside his own.
Take the first hundred Men, you meet in the Streets of a City, or on a Turnpike Road in the Country, and constitute them a Democratical Republick. In my next Letter, you may have some conjectures of what will appear in your new Democracy from

John Adams